          Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 1 of 9                                 FILED
                                                                                               2020 Apr-27 AM 09:49
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


    STEPHANIE HUNTER,                             )
                                                  )
         Plaintiff,                               )
                                                  )     Civil Action Number
    v.                                            )     2:19-cv-00904-AKK
                                                  )
    LABORATORY CORPORATION                        )
    OF AMERICA, CHAUNCEY                          )
    HARRIS, SHAWN SPARKS,                         )
    THERESA BURKE, AND LYNN                       )
    METCALF,                                      )
                                                  )
         Defendants.                              )

                      MEMORANDUM OPINION AND ORDER

         Stephanie Hunter, proceeding pro se, 1 brings this action against Laboratory

Corporation of America (Lap Corp), Chauncey Harris, Shawn Sparks, Theresa

Burke, and Lynn Metcalf. See doc. 1. Hunter alleges claims, pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, for employment

discrimination on the bases of race, gender, disability, and retaliation, as well as the




1
  Hunter filed a motion to proceed in forma pauperis, doc. 2, along with her complaint, doc. 1. The
court denied this motion. See doc. 3. In her first response to Defendants’ motion to dismiss, filed
over two months after the court denied her in forma pauperis motion, Hunter fails to respond to
the motion to dismiss, but instead requests time to obtain an attorney. See doc. 12. In her second
response, doc. 14, Hunter states she is “in the process of obtaining an attorney that will represent
[her],” but provides no further detail. The court will grant Hunter leave to amend her complaint to
remedy the deficiencies discussed below, and she may employ an attorney to draft this amended
complaint if she wishes to do so.
                                                 1
          Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 2 of 9




Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12112-12117. Id. at 3-4. The

Defendants have moved to partially dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), as well as for a more definitive statement pursuant to Rule 12(e).

See doc. 9. The motion is fully briefed, see docs. 12, 13, and 14, and ripe for review. 2

For the reasons stated below, the Defendants’ motion is due to be granted.

                                                       I.

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action” are insufficient. Iqbal, 556

U.S. at 678 (citations and internal quotation marks omitted). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”



2
  Neither of Hunter’s two responses to the motion to dismiss, docs. 12 and 14, actually address the
Defendants’ arguments for dismissal. The second response, doc. 14, provides new factual
allegations not stated in Hunter’s complaint. Factual allegations presented for the first time in
responsive briefing enjoy no presumption of truth. See Grossman v. Nationsbank, N.A., 225 F.3d
1228, 1231 (11th Cir. 2000) (“When considering a motion to dismiss, all facts set forth in the
plaintiff’s complaint are to be accepted as true and the court limits its consideration to the pleadings
and exhibits attached thereto.”) (citations and quotation marks omitted). Accordingly, to the extent
Hunter intends to plead as true the new allegations she provides in her second response to
Defendants’ motion to dismiss, see doc. 14, she must include them in her amended complaint.
                                                   2
        Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 3 of 9




Id. (citing Bell Atl. Corp., 550 U.S. at 557).

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citations and

internal quotation marks omitted). A complaint states a facially plausible claim for

relief “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted). The complaint must establish “more than a sheer possibility that

a defendant has acted unlawfully.” Id.; see also Bell Atl. Corp., 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative

level”). Ultimately, this inquiry is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

Additionally, because Hunter is proceeding pro se, the court must construe the

complaint more liberally than it would pleadings drafted by lawyers. Hughes v.

Rowe, 449 U.S. 5, 9 (1980); Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006)

(“Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.”).

                                               II.

          Hunter, an African-American woman who suffers from multiple sclerosis,


                                           3
         Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 4 of 9




doc. 1 at 11, began working for Lab Corp as a phlebotomist in 2015. 3 Id. at 13. Twice

she has filed charges against Lab Corp with the Equal Employment Opportunity

Commission, first with complaints of discrimination based on race, disability, and

retaliation, and subsequently with renewed complaints of disability discrimination

and retaliation. Id. After obtaining her right-to-sue notice, Hunter subsequently filed

this lawsuit. Id. at 14-15.

           Hunter states that shortly after she began working at her current office

within Lab Corp, defendants Chauncery Harris, Lynn Metcalf, Theresa Burke, and

Shawn Sparks began committing “intentional acts” against her, resulting in her

“being singled out, humiliated, being refused [her] disability accom[m]odation

request [and being] forced to remain” in this purportedly difficult department. Id. at

15. She alleges that Sparks, the department lead, “racially insulted” her, and Harris,

her supervisor, “assaulted and sexually harassed” her. Id. Hunter made several

transfer requests to Burke and Metcalf asking to leave the department, several of

which were denied. Id. At some point, Metcalf allegedly “removed [Hunter] from

one hostile environment to be placed in another . . . where [Metcalf] would refuse

[Hunter’s] time off request[s], force and overload [Hunter] with work, allow




3
  Hunter’s allegations are presumed true for purposes of Fed. R. Civ. P. 12(b)(6). As such, the
following facts are taken from the complaint, doc. 1. See Grossman, 225 F.3d at 1231. However,
legal conclusions unsupported by factual allegations are not entitled to that assumption of truth.
See Iqbal, 556 U.S. at 662.
                                                4
         Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 5 of 9




harassment and [refuse Hunter] proper training . . .” Id. at 14. When Hunter reported

this alleged mistreatment, she faced such “severe[]” retaliation from Metcalf as well

as from Hunter’s new supervisor, Rebecca Holmes, and Hunter’s new department

lead, Phillip Connor, that her elevated stress resulted in “flare ups” of her multiple

sclerosis. Id. Hunter requests financial compensation for “medical bills, financial

losses and intentional acts resulting [in] counseling,” stating she is entitled to money

damages because she has “endure[d] . . . acts all [of] which the company policy is

against.” Id. at 6.

                                           III.

       Defendants move to dismiss Hunter’s claims against individual defendants

Burke, Harris, Metcalf, and Sparks. Doc. 9 at 3. The court notes that Hunter failed

to address these contentions in either of her responses to the motion, and instead

simply realleged the claims in her complaint. See docs. 12 and 14. Consequently,

Hunter has abandoned these claims, and they are “due to be dismissed on those

grounds alone.” See e.g., Collins v. Davol, Inc., 56 F. Supp. 3d 1222, 1228 (N.D.

Ala. 2014) (citing Fischer v. Fed. Bureau of Prisons, 349 F. App’x. 372, 375 n. 2

(11th Cir. 2009)). Alternatively, because the individual defendants cannot be held




                                           5
         Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 6 of 9




liable as individuals under Title VII 4 or the ADA, 5 Hunter fails to state a claim upon

which relief may be granted, and her claims as to these defendants are due to be

dismissed.

       Defendants also move for a more definite statement, citing Hunter’s

complaint’s lack of clarity. Doc. 9 at 5-6. Federal Rule of Civil Procedure 12(e)

counsels that such a motion should be granted when a pleading is “so excessively

vague and ambiguous as to be unintelligible and as to prejudice the defendant

seriously in attempting to answer it.” Id. Pursuant to Rule 8(e) of the Federal Rules

of Civil Procedure, pleadings must be concise and direct. In particular, a complaint

must be specific enough to allow the defendant to recognize and respond to a

plaintiff’s allegations. Fed. R. Civ. P. 8(e)(I) (“Each averment of a pleading shall be

simple, concise and direct.”).

       A complaint must be sufficient to put a defendant on notice of the claims

against that party. Thus, the rules require a party to make “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Additionally, Plaintiff must “state [her] claims…in numbered paragraphs, each



4
  See Busby v. City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991) (“The relief granted under Title
VII is against the employer, not individual employees whose actions would constitute a violation
of the Act.”).
5
  See Albra v. Advan, Inc., 490 F.3d 826, 830 (11th Cir. 2007) (holding that the ADA precludes
individual liability for discrimination and retaliation); see also Mason v. Stallings, 82 F.3d 1007,
1009 (11th Cir. 1996) (finding the definitions of “employer” under the ADA and Title VII to be
similar in precluding individual liability).
                                                 6
        Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 7 of 9




limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

“If a pleading fails to specify the allegations in a manner that provides sufficient

notice, a defendant can move for a more definite statement under Rule 12(e) before

responding.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 590 n. 9 (2007). While Hunter may think these

requirements are stringent for a non-lawyer, even pro se litigants like Hunter “must

comply with the procedural rules that govern pleadings.” Beckwith v. Bellsouth

Telecomms., Inc., 146 F. App’x 368, 371 (11th Cir. 2005). In other words, “[e]ven

though a pro se complaint should be construed liberally . . . [it] still must state a

claim upon which the court can grant relief.” Grigsby v. Thomas, 506 F. Supp. 2d

26, 28 (D.D.C. 2007); see, e.g., Porter v. Duval County Sch. Bd., 406 F. App’x 460,

461 (11th Cir. 2010) (affirming the grant of defendant’s motion for a more definite

statement where pro se plaintiff’s complaint included numerous claims against

multiple defendants in lengthy, unnumbered paragraphs).

      As written, Hunter’s complaint fails to provide Lab Corp sufficient notice as

to what it purportedly did to violate the ADA and Title VII. Hunter lists Lab Corp

as the sole defendant in her complaint heading, doc. 1 at 1, but then names only

Harris, Burke, Metcalf, and Sparks as defendants in the body of the form complaint,

id. at 2-3. And, in her handwritten factual allegations, Hunter describes retaliation

from Rebecca Holmes, her current supervisor, and Phillip Connor, her current team


                                          7
         Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 8 of 9




lead, but she mentions neither Holmes nor Connor elsewhere in her complaint. Id. at

14. Moreover, throughout her complaint, Hunter attributes instances of purportedly

discriminatory behavior to several defendants, failing to identify which defendant

perpetrated each act. 6 Finally, several of Hunter’s allegations are too vague to allow

a reasonable opportunity to respond. 7

       With the guidance now that Hunter can only sue Lab Corp, instead of the

individual supervisors, under Title VII and the ADA, Hunter can now focus on

revising her complaint to outline in numbered, succinct paragraphs the alleged

conduct her supervisors and coworkers engaged in that she believes Lab Corp is

responsible for and to explain the laws implicated by the conduct. Accordingly, the

motion for a more definitive statement is also due to be granted.

                                                 IV.

       For the reasons stated above, the Defendants’ Partial Motion to Dismiss and

Motion for More Definite Statement, doc. 9, is GRANTED. Hunter’s claims against

individual defendants Theresa Burke, Chauncey Harris, Lynn Metcalf, and Shawn

Sparks are DISMISSED WITHOUT PREJUDICE. Hunter is DIRECTED to file


6
  See id. at 14 (“Lynn Metcalf, Rebecca Holmes[,] . . . and Phillip Connor would retaliate so
severely every time I would make a report . . . that my stress level would be so unbearable it would
cause flare ups from the multiple sclerosis.”); id. at 15 (“I was forced to remain in the Propel
Department where intentional act would take place which would include being singled out,
humiliated, [and] being refuse my disability accom[m]odation request by Chauncy Harris, Lynn
Metcalf, Theresa Burke and Shawn Sparks[.]”).
7
   Hunter references “sexual harassment[,] assault[,] being forced to work in a hostile
environment[,]” and other “intentional acts” that caused her distress. See generally doc. 1.
                                                 8
        Case 2:19-cv-00904-AKK Document 15 Filed 04/27/20 Page 9 of 9




an amended complaint describing in detail the factual basis for each of her claims

against Lab Corp by May 4, 2020. Put simply, Hunter should list in separate,

numbered paragraphs the facts that support her race discrimination claims, the facts

that support her disability discrimination claims, and the facts that support her

retaliation claims against Lab Corp. A failure to comply with this order will result

in the dismissal of this lawsuit without prejudice.

      DONE the 27th day of April, 2020.

                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                          9
